Name: 71/14/EEC: Commission Decision of 7 December 1970 amending the Commission Decision of 19 December 1969 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  beverages and sugar;  agri-foodstuffs;  executive power and public service;  tariff policy;  agricultural activity
 Date Published: 1971-01-08

 Avis juridique important|31971D001471/14/EEC: Commission Decision of 7 December 1970 amending the Commission Decision of 19 December 1969 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit Official Journal L 006 , 08/01/1971 P. 0035 - 0035 Danish special edition: Series I Chapter 1971(I) P. 0020 English special edition: Series I Chapter 1971(I) P. 0022 Greek special edition: Chapter 02 Volume 1 P. 0117 COMMISSION DECISION of 7 December 1970 amending the Commission Decision of 19 December 1969 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit (71/14/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 10 (2) thereof; Whereas the Commission Decision of 19 December 1969 1 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit establishes the rules for the issue and use of movement certificate DD3; Whereas, in view of the need to ensure effectiveness of the controls to which agricultural products coming under the common organisation of markets and listed in Article 1 (3) of that Decision are subject so that the relevant Community provisions are correctly applied, it is provided in the same Article that no movement certificate DD3 shall be issued in respect of those products; Whereas, for the same reason, this rule should be extended to products coming under Council Regulation (EEC) No 727/70 2 of 21 April 1970 on the common organisation of the market in raw tobacco, and also to products coming under Council Regulation (EEC) No 816/70 3 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as amended by Council Regulation (EEC) No 1253/70 4 of 29 June 1970; HAS ADOPTED THIS DECISION: Article 1 Paragraph 3 of Article 1 of the Commission Decision of 19 December 1969 on adaptation of the methods of administrative co-operation introduced for the purpose of applying Article 9 (2) of the EEC Treaty to the new rules applicable in the field of Community transit shall be amended as follows: by addition, after the last indent, of the following: "- second subparagraph of Article 1 of Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organisation of the market in raw tobacco; - Article 1 (2) of Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine." Article 2 This Decision shall be applied by Member States from 1 January 1971. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 December 1970. For the Commission The President Franco M. MALFATTI 1OJ No 13, 19.1.1970, p. 13. 2OJ No L 94, 28.4.1970, p. 1. 3OJ No L 99, 5.5.1970, p. 1. 4OJ No L 143, 1.7.1970, p. 1.